internal_revenue_service number release date index number --------------------------------- --------------------------------------------------- ----------------- ----------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc psi plr-128108-11 date date legend x ------------------------------------------------------------------------------------------------------- ------------------------ fund ------------------------------------------------------------------------- dear ------------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting rulings concerning and related to the qualifications of fund as a pooled_income_fund under sec_642 of the internal_revenue_code specifically you requested the following rulings the differences between fund’s governing instrument and the sample declaration of trust and instruments for pooled income funds provided in revproc_88_53 1988_2_cb_712 do not cause fund to fail to be a pooled_income_fund under sec_642 fund’s cost_basis in the building is depreciable over years under the straight-line method to the extent that the depreciation deduction for a particular year exceeds the income set_aside by fund’s trustee for the depreciation_reserve such depreciation deduction will be allocable to fund’s income beneficiaries and x on the basis of the trust income in excess of the income set_aside for the reserve allocable to each amounts distributed from fund that are includible in an income beneficiary’s gross_income will be passive_income under sec_469 fund will be treated as a split-interest trust under sec_4947 and plr-128108-11 the transactions as outlined in the request will not give rise to any direct or indirect self-dealing facts x is a tax-exempt_organization described in sec_501 and sec_170 x created fund to raise capital from donations of cash and property to purchase and renovate buildings x is fund’s sole trustee x will sell buildings to fund and x will lease the land under each building to fund for years each building is nonresidential_real_property as defined in sec_168 x represents that fund will then lease the buildings and land back x for years on a net-net lease basis and that the lease agreement will not provide for any renewals of this lease_term x will pay rent in an amount intended to produce to fund’s income beneficiaries a fixed net rate of return all such net rental income will be distributed to and entirely taxable to the income beneficiaries of fund law and analysis ruling the difference between fund’s governing instrument and the sample declaration of trust and instruments for pooled income funds provided in revproc_88_53 1988_2_cb_712 do not cause fund to fail to be a pooled_income_fund under sec_642 sec_1_642_c_-5 of the income_tax regulations provides that notwithstanding any other provision of chapter a fund which meets the requirements of a pooled_income_fund as defined in sec_642 and sec_1_642_c_-5 shall not be treated as an association within the meaning of sec_7701 such a fund which need not be a_trust under local law and its beneficiaries shall be taxable under part subchapter_j chapter of that code but the provisions of subpart e relating to grantors and others treated as substantial owners of such part shall not apply to such fund sec_4 of revproc_2011_3 2011_1_irb_111 lists issues on which the service ordinarily will not issue letter rulings the issues include whether a pooled_income_fund satisfies the requirements of sec_642 and whether a transfer to a pooled_income_fund is deductible as a charitable_contribution under sec_170 sec_2055 and sec_2522 in lieu of seeking the service’s advance approval of the pooled income funds taxpayers are directed to follow the sample trust provisions for a pooled_income_fund in revproc_88_53 1988_2_cb_712 taxpayers who follow the sample trust provisions of revproc_85_53 are assured that the service will recognize the trust as meeting all the requirements for a pooled_income_fund under sec_642 plr-128108-11 provided the trust operates consistently with the terms of the trust instrument and is a valid trust under local law the sample declaration of trust and instruments of transfer in revproc_88_53 are intended to meet all the applicable_requirements for a pooled_income_fund under sec_642 they are not intended however to preclude other permissible provisions in the governing instruments provisions that vary from the sample provisions will not adversely affect the fund’s qualification as a pooled_income_fund if those provisions are consistent the requirements of sec_642 and sec_1_642_c_-5 in the present case fund’s declaration of trust contains four provisions not addressed in revproc_88_53 because these provisions are not addressed in revproc_88_53 we are ruling on whether these provisions adversely affect the qualification of fund as a pooled_income_fund if it otherwise qualifies under sec_642 sec_1 of fund’s trust agreement provides that a donor may retain in the donor agreement the power exercisable only by will to revoke or terminate the income_interest of any designated_beneficiary other than x income interests are otherwise irrevocable sec_1 of the sample declaration in revproc_88_53 provides that each donor transferring property to the fund shall contribute an irrevocable remainder_interest in such property to public charity sec_1_642_c_-5 provides in part that the donor may retain power exercisable only by will to revoke or terminate the income_interest of any designated_beneficiary other than the public charity sec_1 of fund’s trust agreement does not impact x as the charitable_remainder beneficiary therefore the provision in sec_1 of fund’s trust agreement will not adversely affect the qualification of fund as a pooled_income_fund if it otherwise qualifies under sec_642 because that provision restricts the power of the donor to revoke or terminate the income_interest of any designated_beneficiary other than x only by will in accordance with sec_1_642_c_-5 sec_3_4 of fund’s trust agreement provides that income for the quarter in which the donor dies which is attributable to those units as to which the decedent was beneficiary shall be prorated to the date of the donor’s death section of the sample declaration of trust in revproc_88_53 states in part that the income_interest of any beneficiary of the fund shall terminate with the last regular payment of income that was made before the death of the beneficiary the trustee of the fund shall not be required to prorate any income payment to the date of the beneficiary’s death plr-128108-11 sec_1_642_c_-5 provides in part that the income_interest of any designated_beneficiary shall either terminate with the last regular payment which was made before the death of the beneficiary or be prorated to the date of his death sec_3_4 of fund’s trust agreement will not adversely affect the qualification of fund as a pooled_income_fund if it otherwise qualifies under sec_642 because that provision terminates the income_interest at the death of the beneficiary and in accordance with sec_1_642_c_-5 allows the final payment to be prorated to the beneficiary’s date of death section of fund’s trust agreement provides that the trustee has the authority to set up and maintain depletion and depreciation reserves in accordance with generally_accepted_accounting_principles gaap for any fund property by setting aside in its sole and absolute discretion trust income in a depletion or depreciation_reserve any depletion or depreciation deduction in excess of the income so set_aside as a reserve shall be apportioned between the income beneficiaries and the trustee on the basis of the trust income in excess of the income to set_aside for the reserve allocable to each the trust agreement does not prohibit the trustee from investing in depreciable or depletable assets revrul_90_103 c b holds that if a trustee of a_trust that otherwise qualifies as a pooled_income_fund is not required by the governing instrument or state law to establish a depreciation_reserve fund with respect to any depreciable_property held by the trust the trust does not meet the requirements for a pooled_income_fund under sec_642 the revenue_ruling further holds that if the trustee of a_trust that otherwise qualifies as a pooled_income_fund is required by the governing instrument to establish a depreciation_reserve fund with respect to any depreciable_property held by the trust but the deprecation to be added to such reserve is not required to be determined in accordance with gaap the trust does not meet the requirements for a pooled_income_fund under sec_642 revrul_90_103 provides that if the trustee of an otherwise qualifying pooled_income_fund is not prohibited by state law from accepting or investing in depreciable or depletable_property the governing instrument must provide either that the trustee shall establish a depreciation or depletion reserve in accordance with gaap or that the trustee shall not accept or invest in any depreciable or depletable assets section of fund’s trust agreement will not adversely affect the qualification of fund as a pooled_income_fund if it otherwise qualified under sec_642 because as required by revrul_90_103 the trustee must maintain any depreciation or depletion fund reserve in accordance with gaap sec_12 of fund’s trust agreement states that x shall have the right to amend in whole or in part any or all of the provisions of this agreement however no plr-128108-11 such amendment shall jeopardize the status of fund as a pooled_income_fund within the meaning of sec_642 section of the sample declaration of trust in revproc_88_53 states that the public charity shall have the power acting alone to amend the declaration of trust and the associated instruments of transfer in any manner required for the sole purpose of ensuring that that the fund qualifies and continues to qualify as a pooled_income_fund within the meaning of sec_642 the amendment power in sec_12 of fund’s trust agreement will not adversely affect the qualification of fund as a pooled_income_fund if it otherwise qualifies under sec_642 ruling fund’s cost_basis in the building is depreciable over years under the straight-line method sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or property_held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention sec_168 provides that in the case of any tax-exempt_use_property the depreciation deduction allowed under sec_167 shall be determined using the alternative deprecation system ads sec_168 provides that for purposes of sec_168 the ads is depreciation determined by using the straight_line method without regard to salvage_value the applicable convention determined under sec_168 and a recovery_period determined under the table prescribed under sec_168 pursuant to this table nonresidential real and residential_rental_property have a 40-year recovery_period sec_168 provides that in the case of any tax-exempt_use_property subject_to a lease the recovery_period used for purposes of sec_168 shall in no event be less than of the lease_term sec_1_168_i_-2 provides that for purposes of sec_168 a lease_term is determined under all the facts and circumstances sec_1_168_j_-1t q a plr-128108-11 describes certain circumstances that will result in a period of time not included in the stated duration of an original lease additional period nevertheless being included in the lease_term these rules do not prevent the inclusion of an additional period in the lease_term in other circumstances q a of sec_1_168_j_-1t provides rules relating to what is included in determining the length of a lease_term paragraph i of a-17 provides that the lease_term includes not only the stated duration but also any additional period of time that is within the realistic contemplation of the parties at the time the property is first put into service 730_f2d_1245 9th cir a subsequent period of time is included in the term of the original lease if the circumstances indicate that the parties upon entering into the original lease had informally agreed that there would be an extension of the original lease with respect to real_property paragraph iii of a-17 provides that the lease_term includes all periods for which the tax-exempt lessee or related_party has a legally enforceable option to compel its renewal by the tax-exempt_entity or a related_party unless the option to renew is at fair_market_value determined at the time of renewal the hokanson facts_and_circumstances_test may cause the term of a fair_market_value renewal option to be treated as part of the original lease_term in this case x and fund represent that the lease agreement pertaining to the lease of building by fund to x will be for a 25-year period and this lease agreement will not provide for any renewals of this 25-year lease_term based solely on these representations if building is tax-exempt_use_property it must be depreciated under the ads over the greater of years as provided in the table under sec_168 or dollar_figure years of the 25-year lease_term sec_168 provides the rules relating to tax-exempt_use_property for purposes of sec_168 sec_168 provides that in the case of nonresidential_real_property the term tax-exempt_use_property means that portion of the property leased to a tax-exempt_entity in a disqualified_lease sec_168 provides that for purposes of sec_168 the term disqualified_lease means any lease of nonresidential_real_property to a tax-exempt_entity but only if i part or all of the property was financed directly or indirectly by an obligation the interest on which is exempt from tax under sec_103 and such entity or a related_entity participated in such financing ii under such lease there is a fixed or determinable price purchase or sale option which involves such entity or related_entity or there is the equivalent of such an option iii such lease has a lease_term in excess of years or iv such lease occurs after a sale or other transfer of the property by or lease of the property from such entity or related_entity and such property has been used by such entity or a related_entity before such sale or other transfer or lease ie a sale-leaseback or a lease-leaseback arrangement plr-128108-11 sec_168 provides that sec_168 shall apply to any property only if the portion of such property leased to tax-exempt entities in disqualified leases is more than of the property sec_168 provides that for purposes of sec_168 the term tax- exempt entity includes any organization other than a cooperative described in sec_521 that is exempt from tax_imposed_by_chapter_1 of the internal_revenue_code here the property to be leased back to x is nonresidential_real_property under sec_168 nonresidential_real_property is tax-exempt_use_property if it is leased to a tax- exempt entity under a disqualified_lease and the portion of such property leased is more than of the property thus the proposed lease of building will be a disqualified_lease if at least one of the four requirements provided in sec_168 is met and sec_168 is satisfied in this case building will be leased to x a tax-exempt_entity for a term of years accordingly building will be tax-exempt_use_property because it will be leased to x a tax-exempt_entity under a disqualified_lease ie a lease with a term exceeding years and at least of such property will be leased to x based solely on x’s and fund’s representations and the law and analysis set forth above we conclude that fund’s cost_basis in building is depreciable over years under the straight_line method ruling to the extent that the depreciation deduction for a particular year exceeds the income set_aside by fund’s trustee for the depreciation_reserve such depreciation deduction will be allocable to fund’s income beneficiaries and x on the basis of the trust income in excess of the income set_aside for the reserve allocable to each sec_642 provides in pertinent part that an estate_or_trust shall be allowed the deduction for depreciation only to the extent not allowable to beneficiaries under sec_167 sec_167 provides that in the case of property held in trust the allowable deduction shall be apportioned between the income beneficiaries and the trustee in accordance with the pertinent provisions of the instrument creating the trust or in the absence of such provisions on the basis of the trust income allocable to each sec_1_167_h_-1 provides that if property is held in trust the allowable_depreciation deduction is to be apportioned between the income beneficiaries and the trustee on the basis of the trust income allocable to each unless the governing instrument or local law requires or permits the trustee to maintain a reserve for depreciation in any amount in the latter case the deduction is first allocated to the plr-128108-11 trustee to the extent that income is set_aside for a depreciation_reserve and any part of the deduction in excess of the income set_aside for the reserve shall be apportioned between the income beneficiaries and the trustee on the basis of the trust income in excess of the income set_aside for the reserve allocable to each for example if under the trust instrument or local law the income of a_trust is to be distributed to a named beneficiary but the trustee is directed to maintain a reserve for depreciation in any amount the deduction is allowed to the trustee except to the extent that income set_aside for the reserve is less than the allowable deduction the same result would follow if the trustee sets aside income for a depreciation_reserve pursuant to discretionary authority to do so in the governing instrument in the instant case section of fund’s trust agreement permits the trustee to set up and maintain depreciation reserves in accordance with gaap for any property of fund by setting aside in its sole and absolute discretion trust income to a depreciation_reserve and provides that any depreciation deduction in excess of the income set_aside as a reserve is apportioned between the income beneficiaries and the trustee on the basis of the trust income in excess of the income to set_aside for the reserve allocable to each accordingly based solely on such section of fund’s trust agreement and the law set forth above we conclude that to the extent that the depreciation deduction for a particular year exceeds the income set_aside by the trustee for the depreciation_reserve such depreciation deduction will be allocable to fund’s income beneficiaries and x on the basis of the trust income in excess of the income set_aside for the reserve allocable to each ruling amounts distributed from fund that are includible in an income beneficiary’s gross_income will be passive_income under sec_469 under sec_1_651_a_-1 because amounts in a pooled_income_fund may be paid or permanently set_aside for purposes specified in sec_642 the fund will be subject_to sec_661 and sec_662 which apply to complex trusts under sec_662 a beneficiary of a_trust includes in gross_income an amount equal to the amount of trust income required to be distributed currently to that beneficiary plus other_amounts properly paid credited or required to be distributed but only up to that beneficiary’s ratable portion of the trust’s distributable_net_income dni under sec_662 the amounts determined under sec_662 have the same character in the hands of the beneficiary as in the hands of the trust these amounts are treated as consisting of the same proportion of each class of items entering into the computation of dni as the total of each class bears to the total dni of the trust unless the governing instrument or local law specifically allocates different classes of income to different beneficiaries plr-128108-11 sec_469 provides for the disallowance of passive_activity_losses sec_469 provides that except as provided in sec_469 the term passive_activity includes any rental_activity sec_469 defines a passive_activity_loss as the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for that year the rental of land and buildings by fund to x will be a passive_activity under sec_469 because the excess of aggregate income from all passive activities over the aggregate losses from all passive activities will enter into the computation of dni then the characterization rule_of sec_662 will apply thus if fund’s gross_income in any year from rental of the land and buildings exceeds its losses including a ratable portion of fund’s indirect expenses in that year from rental of the land and buildings amounts distributed from fund that are includible in the gross_income of an income_beneficiary for that year will be income to that beneficiary from a passive_activity within the meaning of sec_469 in the same proportion as fund’s dni for that year bears to fund’s entire dni for that year ruling fund will be treated as a split-interest trust under sec_4947 sec_508 provides in effect that the governing instrument of a private_foundation must include language that requires its income for each taxable_year to be distributed at such time and in such manner as not to subject the foundation to tax under sec_4942 and prohibits the foundation from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 sec_4941 imposes an excise_tax on private_foundations and foundation mangers for each act of self-dealing and between a private_foundation and a disqualified_person the term self-dealing includes any direct or indirect sale of exchange or leasing of property between a private_foundation and a disqualified_person and lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4946 defines disqualified_person with respect to a private_foundation to include trustees of the foundation sec_4947 applies sec_4941 self-dealing rules to sec_642 pooled income funds as if they were private_foundations where such funds are not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of plr-128108-11 the purposes described in sec_170 and have amounts in trust for which a deduction was allowed under sec_642 for purposes of sec_4941 only sec_53_4946-1 deems organizations described in sec_501 other than organizations described in sec_509 as not disqualified persons sec_53_4947-1 provides that a sec_4947 trust is subject_to the governing instrument requirements of sec_508 to the extent that they are applicable fund is a split-interest trust under sec_4947 because i it is not exempt from tax under sec_501 ii not all of the unexpired interests in it are devoted to one or more of the purposes described in sec_170 and iii it has amounts in trust for which a deduction was allowed under sec_642 sec_4947 provides that a split-interest trust is treated as a private_foundation for purposes of sec_508 sec_4941 and sec_4945 of the code sec_508 requires a private_foundation to include certain provisions in its governing instruments these provisions must require the private foundation’s income for each taxable_year to be distributed at such time and in such manner as not to subject the foundation to tax under sec_4942 and also prohibit the private_foundation from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 fund’s trust agreement contains provisions with respect to each of these code sections accordingly the provisions of fund’s trust agreement conform to the requirements of sec_508 imposed on private_foundations ruling the transactions as outlined in the request will not give rise to any direct or indirect self-dealing sec_4941 applies self-dealing rules to certain transactions between disqualified persons and private_foundation x is fund’s sole trustee since sec_4946 defines trustees as disqualified persons with respect to their trusts x as trustee of fund is a disqualified_person with respect to fund unless an exception applies because x is an organization described in sec_501 other than an organization described in sec_509 and sec_53_4946-1 deems such charitable organizations are not disqualified persons for purposes of sec_4941 only then x is not a disqualified_person with respect to fund for purposes of sec_4941 accordingly the transactions between x and fund are not direct or indirect self-dealing within the meaning of sec_4941 including the sale loan and lease transactions except as expressly set forth herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other plr-128108-11 provision of the code we specifically do not rule on any_tax consequences arising under sec_4945 or sec_512 or any other subsections of sec_167 and sec_168 further no opinion is expressed or implied i on whether any portion of fund’s cost_basis in building is attributable to any sec_1245 property ii concerning the application of sec_168 and a or sec_168 to any such sec_1245 property or iii on whether x and fund have informally agreed that there would be an extension of the lease agreement to the lease of building by fund to x no opinion is expressed concerning any other federal tax consequences of the formation or operation of fund including whether the governing instruments meet all of the requirements of sec_642 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the first return filed by fund a copy is enclosed for that purpose pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
